Case 3:20-cr-00095-BJD-MCR Document 33 Filed 05/07/21 Page 1 of 3 PageID 144




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                            Case No: 3:20-CR-95-J-39MCR

RICHARD EVERETT CAMP, JR.
_______________________________/

                            CONSENT
            MOTION TO FILE SENTENCING MEMORANDUM
                     IN EXCESS OF 25 PAGES

      COMES NOW the Defendant, Richard Everett Camp Jr., by and through his

undersigned counsel, pursuant to Rule 3.01(d), Local Rules for the Middle District

of Florida, and hereby requests permission to file a sentencing memorandum, in

excess of twenty-five (25) pages, not to exceed thirty (30) pages total (that is, up to

5 additional pages), and in support hereof, states as follows:

      1.      In preparation for the May 25, 2021 sentencing hearing, undersigned

counsel is in the process of drafting a sentencing memorandum, which will provide

relevant sentencing information, as well as detailed objections to the final PSI (which

we expect to receive shortly prior to the sentencing hearing). However, since we do

not yet have the final PSI, counsel cannot accurately predict how many disputed

issues will remain in the PSI that will need to be addressed, and thus cannot

accurately predict the number of pages needed to address any remaining disputed
Case 3:20-cr-00095-BJD-MCR Document 33 Filed 05/07/21 Page 2 of 3 PageID 145




issues.

      2.     In addition, due to the age of the case, and the fact that it started as state

case, this case requires additional analysis of fact and law.

      3.     Further, in light of the recent amendment to the Local Rules of the

Middle District of Florida, pleadings are now required to be filed in 14 font, as

opposed to the standard 12 font. Thus, what counsel previously would have been

able to include within 25 pages of a pleading containing 12 font, will now require

additional pages to fully incorporate the same amount of material.

      4.     As noted, depending on the final PSI, counsel may be able to file a

sentencing memorandum no longer than 25 pages (and will certainly strive to do so).

However, in an abundance of caution, and given the current unknowns, counsel

respectfully requests permission to file a sentencing memorandum up to 30 pages in

length, that is, about 5 pages over the permitted page limit.

      5.     Counsel has conferred with counsel for the government, and has been

permitted to inform the Court the government has no objection to this motion.

      WHEREFORE, Defendant, Richard Camp, respectfully requests this motion

be granted, and that defendant, Richard Camp, be allowed to file a sentencing

memorandum, containing up to an additional five (5) pages (that is, in addition to the

standard 25 pages).

                                            2
Case 3:20-cr-00095-BJD-MCR Document 33 Filed 05/07/21 Page 3 of 3 PageID 146




                                            Respectfully submitted,

                                            FALLGATTER CATLIN
                                            & VARON, P.A.

                                               /s/ Curtis S. Fallgatter
                                            Curtis S. Fallgatter, Esq.
                                            Florida Bar No: 0213225
                                            200 East Forsyth Street
                                            Jacksonville, Florida 32202
                                            (904) 353-5800 Telephone
                                            (904) 353-5801 Facsimile
                                            fallgatterlaw@fallgatterlaw.com
                                            Attorneys for Defendant


                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing, and the
exhibits hereto, have been furnished electronically to: (1) Frank Talbot, Esq.
(Frank.M.Talbot@usdoj.gov) and (2) Bonnie Glober, Esq.
(Bonnie.Glober@usdoj.gov), Office of the United States Attorney, 300 N. Hogan St.,
Ste. 700, Jacksonville, FL 32202, this 7th day of May, 2021.

                                             /s/ Curtis S. Fallgatter
                                            ATTORNEY
106201




                                        3
